COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:          Jonathon Lee Fleetwood v. State of Texas

Appellate case number:        01-19-01019-CR

Trial court case number:      1602844

Trial court:                  182nd District Court of Harris County

       The appellate record in this case indicates that the trial court’s certification of
appellant’s right of appeal does not comport with the Texas Rules of Appellate Procedure
because it may be defective. See TEX. R. APP. P. 25.2(d), 25.2(f), 34.5(c)(2); TEX. CODE
CRIM. PROC. art. 44.02; see also Jones v. State, 488 S.W.3d 801, 804–05 (Tex. Crim. App.
2016) (a certification that is correct in form but inaccurate when compared to the record is
defective). The trial court’s certification, signed on November 21, 2019, states that this is
not a plea-bargain case and the defendant has the right of appeal. See TEX. R. APP. P.
25.2(a). Our review of the clerk’s record indicates that this certification may be defective
because, on May 1, 2019, appellant pleaded guilty without an agreed punishment
recommendation pending a presentencing investigation (“PSI”) report and hearing, but the
plea agreement also states that the State waived its right to a jury trial in exchange for
appellant waiving his right to appeal.1 This order constitutes notice to all parties of the
apparent defective certification of the right of appeal. See TEX. R. APP. P. 37.1.


1
       The copy of the plea agreement transmitted in the appellate record includes a stamped
       “Recorder’s Memorandum,” noting that “[t]his instrument was of poor quality at the time
       of imaging.” The signatures of appellant, appellant’s counsel, the State’s counsel, and a
       deputy district clerk clearly appear on the written plea agreement. Due to the poor image
       quality, however, it is not clear whether the plea agreement also was signed by the trial
       court. A corresponding entry on the trial court’s docket sheet notes that appellant appeared
       with his counsel on May 1, 2019 (the date of the written plea agreement), waived
       arraignment, entered a plea of guilty, and was admonished. The appellate record does not
       include a transcript of the May 1 hearing noted on the docket sheet, and the docket entry
       suggests a court reporter did not record the hearing.
       The certification appears to be inconsistent with the judgment of conviction signed
on November 21, 2019. The judgment indicates that appellant pleaded guilty without an
agreed recommendation pending a PSI hearing, but it also states: “APPEAL WAIVED.
NO PERMISSION TO APPEAL GRANTED.” See Ex parte Delaney, 207 S.W.3d 794,
797 (Tex. Crim. App. 2006) (“[W]hen a defendant waives his right to appeal before
sentencing and without an agreement on punishment, the waiver is not valid.”); but see Ex
parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009) (holding defendant may
knowingly and voluntarily waive appeal without agreement when State gives consideration
by consenting to waiver of jury trial); Lopez v. State, 595 S.W.3d 897, 900–01 (Tex.
App.—Houston [14th Dist.] 2020, pet. ref’d) (same).
        The Texas Rules of Appellate Procedure require this Court to dismiss an appeal
unless the record contains a written certification showing that the appellant has the right of
appeal. See TEX. R. APP. P. 25.2(d). The rules also permit amendment of a defective
certification and prohibit this Court from dismissing an appeal based on the lack of a valid
certification when we determine that an appellant has a right of appeal. See TEX. R. APP.
P. 25.2(f), 34.5(c)(2), 37.1, 44.4; see also Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).
       Accordingly, we withdraw this appeal from submission, abate the appeal and
remand the cause to the trial court for further proceedings. The trial court shall immediately
conduct a hearing at which a representative of the Harris County District Attorney’s Office
and appellant’s counsel, Ronald G. Ray, Sr., shall be present. Appellant shall also be
present for the hearing in person or, if appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.2
       We direct the trial court to:
           1) make a finding clarifying the trial court’s intention, or not, to grant appellant
              permission to appeal;
           2) if necessary, execute an amended certification of appellant’s right to appeal;
           3) make any other findings, conclusions, and recommendations the trial court
              deems appropriate; and
           4) enter written findings of fact, conclusions of law, and recommendations as
              to these issues, separate and apart from any docket sheet notations.
See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.

2
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
        The trial court shall have a court reporter, or court recorder, record the hearing. The
trial court clerk is directed to file a supplemental clerk’s record containing the amended
certification of appellant’s right to appeal, if any, and any other findings, recommendations,
and orders of the trial court with this Court no later than 45 days from the date of this
order. See TEX. R. APP. P. 34.5(c)(2). The court reporter is directed to file the reporter’s
record of the hearing within 55 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record is filed with the Clerk of this Court. The court coordinator of the trial court
shall set a hearing date and notify the parties.
       It is so ORDERED.

Judge’s signature:   /s/ Amparo Guerra
                     Acting individually

Date: February 4, 2021